Citation Nr: 1503055	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant-widow and her nephew


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971 and from December 1990 to August 1991.  He died in June 2009.  The Appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the Appellant and her nephew testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.  The Board held the record open for an additional 60 days following the hearing to allow the Appellant-widow time to obtain and submit supporting evidence.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates he died in June 2009 with the immediate cause of death listed as non-Hodgkin's lymphoma (NHL).

2.  He did not serve in the Republic of Vietnam, so presumption of herbicide exposure there is not conceded.

3.  He served in Thailand and was stationed in Bangkok from June 1970 to December 1971, so during the Vietnam War Era.

4.  At the time of his death, he did not have any adjudicated service-connected disabilities.

5.  The cause of his death is not shown to be the result of any disease, injury, or incident in service and a malignant tumor did not manifest to a compensable degree within one year of his discharge from service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants notice and assistance with their claims, upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for dependency and indemnity compensation (DIC), so including a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In this particular case at hand, VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the September 2009 rating decision at issue, duly advised the Appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death as well as of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  And while the letter did not provide her a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, that defect does not result in any prejudice to her as the Veteran was not service connected for any disabilities at the time of his death and a reasonable person is expected to understand as much based on the other notice she since has been provided during the course of her appeal (e.g., the rating decision and statement of the case (SOC)).  Specifically, the September 2009 rating decision and June 2012 SOC advised her that the Veteran had not been service connected for any disability at the time of his death.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Moreover, she and her representative have evidenced their actual knowledge of this during the course of the appeal, including in their questioning and responses during the Travel Board hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Consequently, the Board finds that the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, she has not alleged or demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatments (STRs) and service personnel records (SPRs), as well as post-service VA and private treatment records, have been obtained and considered.  Moreover, the Appellant has not identified any additional, outstanding, records that have not been requested or obtained that need be.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a DIC claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).


VA has not obtained a medical opinion regarding the Appellant's claim for service connection for the cause of the Veteran's death, but the Board finds that VA does not have this obligation.  Specifically, as will be discussed below, there is no evidence tending to support the notion that the Veteran's non-Hodgkin's lymphoma, which indisputably caused his death, was the result of his military service, including especially any exposure to Agent Orange or other hazardous substances.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Though the Appellant claims he also was diagnosed with prostate cancer in 2008, the immediate cause of death was noted instead to be non-Hodgkin's lymphoma on the death certificate, and there is no implication of the prostate cancer in his death, such as a substantial or material contributing factor.  The Court has held that VA is not required to provide a medical examination in this circumstance, that is, when there is no credible evidence of a relevant event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Since there is not the required suggestion the Veteran was exposed to Agent Orange or other toxic herbicide at any time during his service, including while stationed in Thailand, there necessarily cannot be attribution of his death - whether due to non-Hodgkin's lymphoma or even if partly attributable to the prostate cancer - inasmuch as the occurrence of the alleged precipitating event (Agent Orange exposure) has not been substantiated.  Therefore, any medical nexus opinion purporting to provide this relationship or correlation between the terminal illness and his military service necessarily would be relying on an inaccurate factual premise.  So the ultimate probative value of any such opinion would be undermined, even if obtained.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  Additionally, a mere conclusory generalized lay statement that a service event or an illness caused the death is insufficient to require VA to provide an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  If such were the case, this would circumvent the craftily tailored language of the statue and regulation governing when opinions should be obtained and required obtaining one in virtually every instance, so virtually without exception.

Accordingly, the Board finds that VA has satisfied it duty to assist the Appellant with this cause-of-death claim.  In the circumstances presented, additional efforts to assist or notify her in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant are to be avoided).

Lastly, as concerning the Travel Board hearing before the undersigned VLJ, it focused on clarifying the determinative issues and elements necessary to substantiate the claim and sought to identify any further development that might tend to substantiate the claim.  Indeed, this was primarily the reason the Board held the record open an additional 60 days following the hearing, to allow the Appellant time to obtain and submit supporting evidence.  These actions satisfied the duties a presiding VLJ has to explain fully the issues and suggests the submission of evidence that may have been overlooked and may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board, not just before RO personnel).

Cause of Death

The Appellant contends that the Veteran's death from non-Hodgkin's lymphoma was the result of his exposure to herbicides while serving in Vietnam or Thailand.  She asserts that his receipt of the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM) establish that he served in Vietnam and, hence, presumptively confirm his exposure to herbicides.  Unfortunately, however, this argument is misplaced.

The record reflects the Veteran died in June 2009.  His death certificate lists his immediate cause of death as non-Hodgkin's lymphoma.  The examiner completing the death certificate did not list any other significant conditions alternatively as contributing to the Veteran's death but not resulting in the underlying cause given.  At the time of his death, the Veteran did not have any adjudicated service-connected disabilities and no claims of entitlement to service connection were pending.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by his service was either the principle or a contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a service-connected disability to be the principle, i.e., primary cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory, i.e., secondary cause of death, it must have contributed substantially or materially and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(3).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4) .

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a relevant disease or an injury; and a correlation ("nexus") between the disease or injury in service and the present disability (or, here, death).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Alternatively, service connection may be established by showing continuity of symptomatology after service, such as when a condition is noted during service but not shown to be chronic (permanent) or this is legitimately questionable.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities that might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including non-Hodgkin's lymphoma and prostate cancer, shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

The governing law provides that a 'Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 [i.e., Vietnam Era] shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.'  38 U.S.C.A. § 1116(f).

In this particular case at hand, as already alluded to, the record reflects that the Veteran received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  Because of receipt of these commendations, the Appellant has pointed to them as prima facie evidence of Vietnam service.  Nevertheless, the Veteran's SPRs do not reflect he had actual service in the Republic of Vietnam.  Rather, they reflect his foreign service was in Thailand.

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR'); see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Such claimants must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

The Veteran's SPRs show that his military occupational specialty (MOS) was a truck driver (64C30).  He served in Thailand and, though the exact base is unknown, it is indicated that his unit was stationed in Bangkok from June 1970 to December 1971, so during the Vietnam War Era.  During her February 2013 Travel Board hearing, the appellant asserted the Veteran was stationed at Korat Royal Thai Air Force Base, so covered by the presumption of exposure to Agent Orange, and, moreover, that he eventually died from one of the diseases presumptively associated with Agent Orange exposure.

In the memorandum inventory of herbicide operations in Thailand, the VA C&P Policy Staff stated that they had reviewed a listing of herbicide use and test sites outside of Vietnam provided by the DoD.  Regarding Thailand service, the DoD list showed extensive testing of herbicides was conducted in Thailand from 2 April through 8 September 1964.  The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand, which was not where the Veteran was stationed.  He also was not even stationed in Thailand during the time covered, 1964, instead, he was there in 1970 and 1971.  In addition, there was no record of tactical herbicide storage in Thailand.  The C&P Service also noted that no aerial spraying of herbicides occurred in Thailand.  

This memorandum acknowledges there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Indeed, C&P Service has indicated that herbicide exposure should be acknowledged on a facts-found basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  Here, though, the deceased Veteran's MOS does not show that he was a security policeman, a security patrol dog handler, a member of a security police squadron or that he likely performed his duties or otherwise served near the base perimeter.  He therefore did not have the required responsibility or type activity covered by the presumption of exposure to herbicides.  The Board thus finds that he was not exposed to herbicide agents while stationed in Thailand during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board accords greater probative weight to the official service department records indicating he was not exposed to herbicides coincident with his duties in Thailand and that he did not serve in Vietnam, because they are official records, including the SPRs, which were created contemporaneously with his service and with the intent of specifically defining his responsibility and activity.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneously-dated evidence has greater probative value than a contrary history as reported by an appellant long after the fact).

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, while alive, the Veteran was competent to report the events that had occurred during his service, including the locations and duties of his service.  Also, the Appellant, as his wife and now widow, is competent to report what she witnessed about his service or what he told her about it.  However, in rendering a decision on appeal, the Board must analyze the credibility and, in turn, probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In a July 2009 VCAA letter, the Appellant was asked to provide specific information concerning the means of the Veteran's exposure to herbicides.  The July 2009 VCAA Notice Response indicated that she had enclosed all of the remaining information and evidence that supported her claim, that she had no other evidence to give VA, and therefore to please go ahead and decide her claim. However, the basis of her knowledge of the Veteran's purported travel into Vietnam is unclear as there is no indication she served with him nor is there any indication that she even knew him contemporaneously with his service.  Therefore, her statement appears to be based on his self-reported history regarding in-country Vietnam service, and these reports have not been confirmed by official sources.  Her recitation of this purported history as concerning the Veteran's service therefore is not credible and, consequently, of no probative value as it was based on his unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's or claimant's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, the Board has considered the Veteran's MOS, SPRs, and the statements submitted by the Appellant in support of her claim and, yet, the evidence of record does not competently and credibly establish that he was exposed to herbicides coincident with his service in Thailand or that he traveled into Vietnam.  As such, the evidence of record does not establish that he was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptively exposed while purportedly in Vietnam and, thus, he is not entitled to any presumption that would result from such exposure.  The Board is mindful of the Appellant's argument that the Veteran's award of the Vietnam Service and Campaign medals conclusively establishes that he served in Vietnam.  But a review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam but did not require in-country service.  According to DoD regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  As the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the 

theater of operations, the Appellant's argument that such awards establish his 
in-country service is without merit.

As the deceased Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure is shown, entitlement to presumptive service connection for the cause of the Veteran's death based on such alleged exposure is not warranted in this case.

The Federal Circuit Court, however, has determined that a claimant is not precluded in this circumstance from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.  Therefore, the issue of whether the Veteran's cause of death from non-Hodgkin's lymphoma was the direct result of his military service must be addressed, as well.

The Appellant does not allege, nor does the record otherwise suggest, that the Veteran first had non-Hodgkin's lymphoma during his service, that such disorder was otherwise related to his service on a direct-incurrence basis, or that a malignant tumor manifested within a year of his discharge from service to warrant presuming it was incurred during his service.  In this regard, the Veteran's STRs are entirely unremarkable for any relevant complaints, treatment, or diagnoses referable to this unfortunate disease, non-Hodgkin's lymphoma, and the November 1978 reserve service examination found the Veteran's lymphatics to be normal.


In addition, the evidence does not show, nor does the Appellant otherwise allege, that the Veteran continuously manifested symptoms of non-Hodgkin's lymphoma after conclusion of his service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability (and, here, death) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the clinical evidence of record reflects that the Veteran was first diagnosed with non-Hodgkin's lymphoma nearly two decades after his most recent period of service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran had a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against the Appellant's derivative claim for service connection for the cause of his death.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the Veteran's cause of death may be related.  In this regard, the Board again notes that there is no evidence of record, other than the statements of the Appellant, which tends to substantiate the notion that the Veteran was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record suggesting there exists a nexus between any incident in service and his terminal non-Hodgkin's lymphoma, which was diagnosed many years after conclusion of his service, indeed, even well beyond the one-year presumptive period for the type of chronic condition defined in § 3.309(a).  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Appellant nor her representative has presented or identified any such existing evidence or opinion.  Furthermore, as already explained, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's cause of death as there is no credible evidence that he was exposed to herbicides during his service and no probative indication that his fatal disease is otherwise related to his service.  See DeLaRosa, supra.

Although the Appellant-widow no doubt sincerely believes the Veteran' death is owing to things that occurred during his military service, including especially exposure to herbicides like the dioxin in Agent Orange, as a lay person she simply is not competent to offer a probative opinion regarding either a diagnosis of 
non-Hodgkin's lymphoma (or prostate cancer for that matter) or its relation to the Veteran's service.  This question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be addressed competently by lay evidence, and the Appellant's own opinion is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

For these reasons and bases, the most probative evidence of record shows that a disability of service origin did not cause or contribute substantially or materially to the Veteran's death.  The Board has considered the benefit-of-the-doubt doctrine.  While the Board is sympathetic to the Appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, this doctrine is inapplicable in this instance.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

ORDER

This claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


